DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments

The examiner notes the comments made in parent application 14109987, NOA filed 7-16-2018, page 2.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,12-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/123110 and further in view of Stirnemann et al (US 20080144868 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because 
The patent claims:
 An earbud  (earpiece claim 5) 
a first Ambient Sound Microphone (ASM), wherein the first ASM generates a first ASM signal (the microphone, claim 1); 
a 

a memory that stores instructions and a processor that is configured to execute the instructions to perform operations, (the communications device of claim 1 requires a processor and software stored on memory in order to be implemented); and 
wherein the processor is coupled to the first ASM and wherein the processor is coupled to the first speaker, (the processor must be coupled to the ASM and speaker in order to receive the signal from the ASM in order to detect the acoustical dampening as recited in claim 1 of the patent and further to the speaker in order to produce for communications as claimed in claim 1),
generating an ambient sound signal from at least one of the first ASM signal, the second ASM signal or a combination thereof (per the patent claim 1, the compensation filter is applied to the acoustic signal which produces the ambient sound signal, which is based on the difference between the first ASM signal/signal from the microphone) , 


analyzing at least one of the first ASM signal, the second ASM signal, , or a combination thereof, to detect if the user is speaking (the voice activation cited in claim 8 requires an analysis step on the microphone signal/first ASM signal in order to identify the user’s voice), 
adjusting at least one of the ambient sound signal, an audio content signal, a noise signal or a combination thereof, when it is detected that the user is speaking (the compensation filter is activated, which adjusts the ambient sound signal, or any other audio content signal,  based on the user speaking as per claim 8 of the patent).

	However, the patent does not recite:

a second ASM, wherein the second ASM generates a second ASM signal; 
an 
wherein the processor is coupled to the second ASM, wherein the processor is coupled to the 

Stirnemann discloses a hearing device and teaches that it comprises more than one ASM (first and second ASM) as per para. 24,63, and further teaches an ECM 11 (para. 63, in the ear canal component).  Stirnemann teaches that the ASM microphones can obtain an incident acoustic signal (para. 24) and the ECM/error microphone can record an error signal for use by a compensation processor (para. 31,32).  Where each microphone must be coupled to a common processor in order to be obtained and processed as disclosed.  It would have been obvious to one skilled in the art at the effective filing date of the application, that the device claimed by the patent could be modified to include multiple ASMs and an ECM each coupled to the processor for the purpose of obtaining and compensating acoustic signals with the device.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
September 23, 2022